    Case: 1:19-cv-02310-JPC Doc #: 69 Filed: 03/08/21 1 of 11. PageID #: 1212




                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

 INTERNATIONAL WATCHMAN                  )       Case No. 1:19-cv-2310
 INC.,                                   )
                                         )       Judge J. Philip Calabrese
       Plaintiff,                        )
                                         )       Magistrate Judge David A. Ruiz
       v.                                )
                                         )
 BARTON WATCHBANDS                       )
 HOLDCO, LLC, et al.,                    )
                                         )
       Defendants.                       )
                                         )

                              OPINION AND ORDER

      Defendant Barton Watchbands Holdco, LLC seeks to stay this matter pending

resolution of proceedings before the Trademark Trial and Appeal Board involving the

trademark that forms the basis of the dispute between the parties. (ECF Nos. 51, 63

& 67.) Plaintiff International Watchman Inc. opposes a stay. (ECF Nos. 50, 64 & 68.)

For the reasons set forth below, Barton Watchbands’ request to stay is DENIED.

                             STATEMENT OF FACTS

      Barton Watchbands’ request to stay is based on the relationship between the

allegations Plaintiff makes in this case and those in proceedings before the

Trademark Trial and Appeal Board (“TTAB”), a branch of the United States Patent

and Trademark Office. Among other duties, it administers cancellation proceedings

“in which the plaintiff seeks to cancel an existing registration, in whole or in part.”

(ECF No. 51, PageID #345 (citing TBMP § 102.02).) Barton Watchbands argues
    Case: 1:19-cv-02310-JPC Doc #: 69 Filed: 03/08/21 2 of 11. PageID #: 1213




several TTAB proceedings involving Plaintiff’s trademarks merit a stay of this

litigation.

       A.     Plaintiff’s Allegations

       International Watchman is an Ohio corporation that claims to be “very well

known as a supply of watches and watch strap [sic],” among other products, sold

under its NATO brand.      (ECF No. 1, ¶ 13, PageID #6.)       Plaintiff has federally

registered its “NATO” mark and claims Barton Watchbands violated the mark in

several ways. (Id., ¶ 17.) According to the complaint, Barton Watchbands sells “at

least forty seven [sic] (47) different watch straps advertised and/or described as

‘NATO’ watch straps.”     (Id., ¶ 21.)   Based on these allegations, Plaintiff seeks

injunctive and monetary relief for trademark infringement under federal law and for

unfair competition under State law. (Id., ¶¶ 64–77, PageID #13–16.)

       B.     TTAB Proceedings

              B.1. Watching Time Cancellation Proceeding

       When the complaint was filed, there was one cancellation proceeding related

to Plaintiff’s mark pending before the TTAB. (ECF No. 51, PageID #345 (citing

Watching Time, LLC v. International Watchman, Cancellation No. 92067341).) The

Watching Time action was filed November 18, 2017 and seeks cancellation of

Plaintiff’s mark on the grounds it (1) is or has become generic; (2) falsely suggests a

connection with the North Atlantic Treaty Organization; and (3) was obtained

fraudulently. Watching Time, 1 TTABVUE 1–7 (Petition for Cancellation).




                                              2
    Case: 1:19-cv-02310-JPC Doc #: 69 Filed: 03/08/21 3 of 11. PageID #: 1214




             B.2.   ToxicNATOS      and    Barton     Watchbands      Cancellation
                    Proceedings

      In addition to the Watching Time cancellation proceeding, former Defendant

ToxicNATOS filed a cancellation proceeding related to the mark on December 3, 2019.

(ECF No. 51, PageID #345 (citing ToxicNATOS Ltd. v. International Watchman, Inc.,

Cancellation No. 92072930).)    On March 23, 2020, after Plaintiff initiated this

lawsuit, Barton Watchbands commenced a third cancellation proceeding related to

the mark. (ECF No. 51-1.) But the TTAB suspended the ToxicNATOS and Barton

Watchbands cancellation proceedings pending this litigation. (ECF No. 51, PageID

#345; ECF No. 63, PageID #477.)

      B.2. Plaintiff’s TTAB Appeals

      International Watchman initiated several ex parte appeals to the TTAB

regarding the Patent and Trademark Office’s rejection of Plaintiff’s applications to

register “NATO” and/or “N8O” in various capacities. (ECF No. 67, PageID #523–24.)

The Trademark Office denied Plaintiff’s application to register “N8O” for watches,

watchbands, and watchstraps based in part on a finding of genericness.         (ECF

No. 67-1, PageID #535.) Plaintiff’s appeal of that decision is suspended pending the

Watching Time cancellation proceeding. (ECF No. 67-2.)

      Also pending are Plaintiff’s seven appeals to the TTAB regarding the

Trademark Office’s rejection of its applications to register “NATO.” (ECF No. 67-3.)

The rejection was based in part on a false association with the North Atlantic Treaty

Organization. (Id.) The rejected applications did not relate to watches, but to other




                                             3
    Case: 1:19-cv-02310-JPC Doc #: 69 Filed: 03/08/21 4 of 11. PageID #: 1215




types of goods, including decals, metal bottle caps, flashlights, lip balm, energy bars,

and tents. (ECF No. 67, PageID #524 n.3; ECF No. 68, PageID #644 n.1.)

                           STATEMENT OF THE CASE

      International Watchman filed this action on October 3, 2019, raising claims of

trademark infringement, counterfeiting, and unfair competition against several

Defendants, although Barton Watchbands is one of only two Defendants who remain.

. (ECF No. 1.) Barton Watchbands answered the complaint and asserted several

defenses, including that Plaintiff’s claims are barred because the mark is generic and

suggests a false association with the North Atlantic Treaty Organization. (ECF No.

43, ¶¶ E–F, PageID #235.)

      At the Court’s direction (ECF No. 44), International Watchman and Barton

Watchbands filed cross-briefs on the propriety of a stay pending a ruling by the TTAB

in the Watching Time cancellation proceeding. International Watchman filed a brief

against a stay and subsequently submitted three supplemental briefs. (ECF Nos. 50,

64, 65 & 68.) Barton Watchbands filed a cross-brief and two supplemental notices in

support of a stay. (ECF Nos. 51, 63 & 67.)

      A. Barton Watchbands’ Arguments

      Barton Watchbands requests a stay of this litigation in light of the TTAB’s

pending cancellation proceeding in Watching Time and Plaintiff’s appeals before the

TTAB.    (ECF No. 67, PageID #522.)          Barton Watchbands argues the TTAB

proceedings will determine whether Plaintiff owns enforceable trademark rights in

the mark and that those proceedings will likely end before this litigation would reach

trial on the merits. (ECF No. 67, PageID #524–25.) In sum, Barton Watchbands

                                              4
    Case: 1:19-cv-02310-JPC Doc #: 69 Filed: 03/08/21 5 of 11. PageID #: 1216




argues a stay would be judicially efficient, will not prejudice Plaintiff, and is the most

equitable option. (ECF No. 67, PageID #526.)

      B. Plaintiff’s Arguments

      International Watchman responds that a stay will not improve judicial

efficiency because the TTAB’s decisions are appealable to federal district courts or

the Federal Circuit. (ECF No. 68, PageID #645–46.) Although Plaintiff maintains

cancellation is unlikely, it assures the Court it will appeal cancellation of its mark if

the TTAB orders cancellation. (ECF No. 68, PageID #650.) Plaintiff also argues a

stay should not be ordered because Barton Watchbands is not a party to the TTAB

proceedings and it would be unprecedented to stay based on proceedings that do not

involve both parties. (Id., PageID #645.) Further, Plaintiff argues even if the mark

creates a false association, that issue is not properly before the Court because Barton

Watchbands lacks standing to argue false association on behalf of the North Atlantic

Treaty Organization.      (Id., PageID #647–49.)      Plaintiff also argues it will be

prejudiced because a stay undermines the “presumption of non-genericness” afforded

to registered marks. (Id., PageID #651.) Finally, Plaintiff argues this case, originally

filed on October 3, 2019, is too far along to permit a stay. (Id., PageID #652.)

                                 LEGAL STANDARD

      “[D]istrict courts have the inherent authority to manage their dockets and

courtrooms with a view toward the efficient and expedient resolution of cases.” Dietz

v. Bouldin, 136 S. Ct. 1885, 1892 (2016) (citations omitted). Incident to that inherent

authority is the “broad discretion to stay proceedings.” Clinton v. Jones, 520 U.S.

681, 706 (1997) (citing Landis v. North Am. Co., 299 U.S. 248, 254 (1936)). But courts

                                               5
    Case: 1:19-cv-02310-JPC Doc #: 69 Filed: 03/08/21 6 of 11. PageID #: 1217




“must tread carefully in granting a stay of proceedings, since a party has a right to a

determination of its rights and liabilities without undue delay.” Ohio Envtl. Council

v. United States Dist. Court, S. Dist., etc., 565 F.2d 393, 396 (6th Cir. 1977). Where a

stay is granted, it must be moderate and courts should avoid disrupting “a statutory

or administrative timetable.” Id. (citation omitted).

      Barton Watchbands, as the proponent for a stay, bears the burden of

establishing its need. Clinton, 520 U.S. at 709. Barton Watchbands must establish

“that neither the other party nor the public will suffer harm from entry of the order.”

Ohio Envtl. Council, 565 F.2d at 396. Having reviewed the parties’ briefing on the

matter, the Court is not persuaded that a stay is appropriate and declines to exercise

its discretion to grant Barton Watchbands’ request for one.

                                      ANALYSIS

      Courts commonly consider five factors when deciding whether to grant a stay:

“(1) the need for a stay; (2) the stage of the litigation; (3) whether the non-moving

party will be unduly prejudiced or tactically disadvantaged; (4) whether a stay will

simplify the issues; and (5) whether the burden of litigation will be reduced for both

the parties and the court.” Cybergenetics Corp. v. Inst. of Envtl. Sci. & Rsch, No. 5:19-

CV-1197, 2020 WL564217, at *2 (N.D. Ohio Jan. 27, 2020) (citing Grice Eng’g, Inc. v.

JG Innovations, Inc., 691 F. Supp. 2d 915, 920 (W.D. Wis. 2010)).

      Barton Watchbands specifically asks the Court to consider three factors to

determine whether to stay this litigation pending the TTAB proceedings : “(1) judicial

efficiency as measured by the state of the civil litigation and the stay’s potential to

simplify the issues; (2) harm or unfair prejudice to the non-moving party that will
                                               6
     Case: 1:19-cv-02310-JPC Doc #: 69 Filed: 03/08/21 7 of 11. PageID #: 1218




result from the grant of a stay; and (3) the hardship and inequity to the moving party

if the stay is denied.” (ECF No. 67, PageID #525 (quoting Tigercat Int’l., Inc. v.

Caterpillar, Inc., 2018 WL 2049816, at *2 (D. Del. May 2, 2018).). Because Plaintiff

also focuses on those three factors in its response, the Court addresses each here.

I.     Judicial Efficiency

       When examining whether a stay will serve judicial efficiency, courts examine

the stage of the civil litigation and whether the stay will simplify the issues. Tigercat

Int’l., 2018 WL 2049816, at *2.

       I.A.   Stage of Litigation

       Plaintiff initiated this litigation on October 3, 2019. Although the case has

been pending for over two years, not much has happened other than dismissal of

several Defendants through settlement or other agreements. In part because of the

briefing on whether to stay, this case has not progressed past the pleading stage. In

contrast, the TTAB cancellation proceeding involving Plaintiff and Watching Time

was filed November 18, 2017, some two years before this action.              The TTAB

proceedings are currently suspended pending expert discovery and are set to resume

on May 11, 2021. (ECF No. 67-4.) While the TTAB proceeding has progressed, the

Court considers this case to be in the early stages of litigation, which weighs in favor

of a stay. Tigercat Int’l., 2018 WL 2049816, at *3.

       I.B.   Simplification of Issues

       Resolution of the Watching Time proceeding before the TTAB will not

necessarily simplify the issues in this case. Whatever the outcome of the Watching

Time cancellation, the TTAB’s decision is appealable to federal district courts or the

                                               7
    Case: 1:19-cv-02310-JPC Doc #: 69 Filed: 03/08/21 8 of 11. PageID #: 1219




the Federal Circuit. Kellogg Co. v. Toucan Golf, Inc., 337 F.3d 616, 622–23 (6th Cir.

2003) (citing In re Thrifty, Inc., 274 F.3d 1349, 1350 (Fed. Cir. 2001)). On appeal to

a federal court, the court must review the TTAB’s decision de novo, id. (citing 15

U.S.C. § 1071(b)(1)), and may review new evidence not presented to the TTAB, id.

(citing Dickinson v. Zurko, 527 U.S. 150, 164 (1999)). The TTAB’s decision may be

“highly instructive and persuasive” of the issues at hand, Tigercat, 2018 WL 2049816,

at *4, but is also “rebuttable, not binding, and would require the same factual issues

to be litigated again if challenged in this court,” National Staffing, 2020 WL 6149916,

at *2 (citation omitted). Accordingly, to the extent the issues of genericism and false

association are at issue here, the TTAB’s resolution of those issues in the Watching

Time proceeding or Plaintiff’s TTAB appeals will not necessarily simplify or expedite

their resolution in this case.

      In addition, the validity of a mark and whether that mark was infringed upon

are different issues, meaning that resolution of validity by the TTAB may not resolve

the infringement issue here. W & G Tenn. Imps., Inc. v. Esselte Pendaflex Corp., 769

F. Supp. 264, 265 (M.D. Tenn. 1991). Therefore, the Court finds no reason to delay

these proceedings simply based on the shared issues involved. See National Staffing,

2020 WL 6149916, at *2 (explaining that the TTAB’s ruling on cancellation of

registration is not enough to justify a stay of litigation alleging trademark

infringement); Cornerstone Sys. v. Cornerstone Transp. Servs., No. 2:09-cv-02449-

JPM-dkv, 2010 WL 1882074, at *2 (W.D. Tenn. May 11, 2010) (denying stay where

case involved “claims of trademark infringement, Tennessee state law claims, and



                                              8
       Case: 1:19-cv-02310-JPC Doc #: 69 Filed: 03/08/21 9 of 11. PageID #: 1220




the appropriateness of injunctive or monetary relief” because the “TTAB’s sole

exercise of jurisdiction is limited to issues of trademark registration”). This cuts

against staying this action.

II.      Prejudice

         The Court next considers whether a stay will harm or unfairly prejudice

Plaintiff, Tigercat Int’l., 2018 WL 2049816, at *2, and finds that it will to some degree.

This lawsuit is Plaintiff’s means to enforce and protect the mark. “Unlike a federal

district court, TTAB cannot provide relief for an infringement claim, ‘either injunctive

or by way of damages.’” National Staffing, 2020 WL 6149916, at *3 (quoting Rhoades

v. Avon Prod., Inc., 504 F.3d 1151, 1163 (9th Cir. 2007)). Further, Plaintiff is entitled

to prompt resolution of the alleged infringement, which a stay would impede. Goya

Foods, Inc. v. Tropicana Prods., 846 F.2d 848, 854 (2d Cir. 1988). Delaying these

proceedings will therefore cause some prejudice to International Watchman by

further delaying potential relief on its infringement and state law claims.

III.     Hardship and Inequity to Barton Watchbands Without a Stay

         Finally, the Court considers whether Barton Watchbands will suffer hardship

or inequity without a stay. Tigercat Int’l., 2018 WL 2049816, at *2. As the movant,

Barton Watchbands “must make out a clear case of hardship or inequity in being

required to go forward, if there is even a fair possibility that the stay for which he

prays will work damage to some one [sic] else.” Landis, 299 U.S. at 255. According

to Barton Watchbands, the harm it will suffer if its request is denied is that it will be

forced “to defend a baseless lawsuit . . . .” (ECF No. 67, PageID #67.) Balanced

against the potential prejudice a stay will cause Plaintiff, Barton Watchbands having

                                               9
   Case: 1:19-cv-02310-JPC Doc #: 69 Filed: 03/08/21 10 of 11. PageID #: 1221




to participate in a lawsuit as a named party does not constitute sufficient hardship

or inequity to merit a stay.

      Barton Watchbands argues that Plaintiff is a serial filer of trademark

infringement claims and that no trademark case it has filed has ever made it to final

judgment. (ECF No. 67, PageID #529.) Even assuming that to be true, proceeding

as the Defendant in this case gives Barton Watchbands the opportunity to pursue a

final judgment against Plaintiff. A stay delays that ultimate resolution. Both parties

will benefit from a more immediate final judgment from this Court. See W & G Tenn.

Imports, 769 F. Supp. at 266–67 (noting that delaying final determination on a

trademark claim before the district court “would be unfair to both parties”). Further,

there is no risk to Barton Watchbands of duplicative or wasteful discovery in

proceeding here because it is not a party to the Watching Time proceeding. See

National Staffing, 2020 WL 6149916, at *3 (ability to avoid duplicative discovery

weighed in favor of proceeding).

      As a non-party to the Watching Time cancellation, Barton Watchbands lacks a

voice in that proceeding. Barton Watchbands has an interest in defending itself in

these proceedings rather than relying on the arguments in Watching Time at the

TTAB. If the TTAB proceedings result in rulings adverse to Plaintiff, it may direct

the Court to those rulings for consideration as persuasive authority while it

simultaneously defends itself in this case and suffers no harm from proceeding in this

litigation in the interim. Because Barton Watchbands it is not a party to the TTAB

proceedings, it will be spared the risk of simultaneous litigation of similar issues



                                             10
   Case: 1:19-cv-02310-JPC Doc #: 69 Filed: 03/08/21 11 of 11. PageID #: 1222




before different adjudicatory bodies if this matter proceeds. On balance, delaying

these proceedings will neither promote judicial efficiency nor benefit the parties.

                                   CONCLUSION

      Considering all the relevant factors—judicial efficiency, prejudice to

International Watchman, and hardship or inequity to Barton Watchbands—the

Court DENIES Barton’s request for a stay.

      SO ORDERED.

Dated: March 8, 2021




                                              J. Philip Calabrese
                                              United States District Judge
                                              Northern District of Ohio




                                             11
